Reid, Chief Justice.
This case falls within the general rule that an injunction will not issue to restrain criminal prosecution. Accordingly, whether the ordinances be valid or invalid, the court did not err, on the interlocutory hearing, in dissolving the restraining order theretofore granted ex parte, and in denying an injunction. Code, § 55-102; City of Abbeville v. Renfroe, 192 Ga. 467 (15 S. E. 2d, 782); Speed Oil Co. v. Dublin, 193 Ga. 325 (18 S. E. 2d, 627); Speed Oil of Atlanta v. Rome, 193 Ga. 327 (18 S. E. 2d, 628); Spur Distributing Co. v. Americus, 190 Ga. 842 (11 S. E. 2d, 30).

Judgment affirmed.


All the Justices concur, except Atkinson, P. J., who dissents.